Citation Nr: 1550796	
Decision Date: 12/03/15    Archive Date: 12/10/15

DOCKET NO.  11-20 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Atlanta, Georgia


THE ISSUES

Entitlement to an initial evaluation in excess of 30 percent disabling for migraine headaches.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

Jonathan Tracy, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1968 to March 1971 and July 1980 to April 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 21, 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In January 2015, the Board granted a 30 percent evaluation for the Veteran's service-connected migraine headaches.  The Board also reopened a claim for service connection for a low back disorder, granted an initial rating of 20 percent beyond August 26, 2010 for a cervical spine condition, and granted an initial rating of 30 percent beyond August 26, 2010 for left upper extremity radiculopathy associated with service-connected cervical spine condition.  The Board also remanded the Veteran's TDIU claim, service connection for a low back disorder, initial rating in excess of 30 percent for right upper extremity radiculopathy associated with the service-connected cervical spine condition and an initial rating in excess of 70 percent for major depressive disorder.

The Veteran appealed the Board's decision of granting a 30 percent evaluation for the Veteran's service-connected migraine headaches to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to a July 2015 Joint Motion to Remand (JMR), the Court remanded the portion of the Board's decision regarding the issue of entitlement to an increased rating for his migraine headaches.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The JMR noted that the Board's statement of reasons or bases was inadequate for several reasons.  First, the Board's explanation that a 50 percent rating was not warranted because the Veteran was able to work runs afoul of Pierce v. Principi, 18 Vet. App. 440, 446 (2004), which explained that "nothing in DC 8100 requires that the claimant be completely unable to work in order to qualify for a 50 [percent] rating."  The JMR also explained that the Board failed to explain why, while the veteran was employed, his headaches were not "capable of producing" "severe economic inadaptability," in light of the evidence indicating that the Veteran's incapacitating migraine headaches, which last one to two days, "caused him to lose considerable time from work," and caused him to leave work early or miss work entirely 10 to 12 times per year.  The JMR also notes that the Board did not discuss the applicability of 38 C.F.R. §§ 4.7, 4.21, which would allow for application of the 50 [percent] rating, even if the Veteran did not meet all of the criteria for a 50 percent rating.

The JMR also found that the VA examination from July 2014 was inadequate.  
The VA examiner found there was "no noted impact on the Veteran's ability to work."  However, the examiner failed to provide an adequate rationale for his finding that the Veteran's migraines did not negatively affect his work in light of the evidence of the severity and frequency of the migraines.  The examiner only answered "no" to the question "Does the Veteran's headache condition impact his or her ability to work?"  Therefore, the JMR noted, the "examiner did not provide an explanation or rationale for his answer."

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Veteran and request that he submit attendance records from his place of employment showing any time lost due to his headaches.

2.  The Veteran should be afforded a VA examination to assess the current severity of his headaches.  The claims folder and copies of all pertinent records should be made available to the examiner.  All indicated tests should be performed.  The examiner is requested to delineate all symptomatology associated with, and the current severity of, the migraine headaches.  The appropriate Disability Benefits Questionnaire (DBQs) should be filled out for this purpose, if possible.

The VA examiner is requested to provide a thorough rationale for any opinion provided, including whether and to what extent the Veteran's migraines affect his ability work in light of the evidence of the severity and frequency of the migraines throughout the appeals period.  If the examiner is unable to provide an opinion without resorting to speculation, the clinician should explain why a definitive opinion cannot be provided.  If the examiner finds that an opinion cannot be provided without an examination, an examination must be provided.

2.  Thereafter, readjudicate the issue on appeal.  If any benefit sought is not granted, issue a supplemental statement of the case and afford the appellant an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




